Title: To John Adams from the Committee for Foreign Affairs, 28 October 1780
From: Lovell, James,Continental Congress, Foreign Affairs Committee
To: Adams, John


     
      Dear Sir
      
       Oct. 28th. 1780
      
     
     I shall endeavor to write largely to you, en Ami, but I will not risque the Sailing of the Vessel for that Purpose, at this moment. It is reported Mr. Searle is taken; our Affairs in Holland must in such Case be very bad as you will not have received any Powers for acting instead of Mr. Laurens who is too probably taken and carried to England from New foundland. And I also know of other Fatalities to my Letters.
     Your Friend & humb Servt.
     
      James Lovell
      C of f Affs.
     
    